Citation Nr: 1436684	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  07-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to April 1967, from March 2000 to June 2000, from December 2000 to September 2001, from October 2001 to September 2002, from November 2002 to July 2003 and from November 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, August 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

In a February 2011 decision, the Board granted entitlement to service connection for tinnitus, denied a compensable evaluation for hypertension, granted a 10 percent evaluation for hallux valgus, right foot, and reopened a claim of entitlement to service connection for hearing loss.  Issues of entitlement to service connection for prostate disability, right ankle disability, and hearing loss were remanded for further development.  In the decision, the Board noted that the issue of entitlement to service connection for an allergic reaction, claimed as secondary to service-connected hypertension, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred the matter to the AOJ for appropriate action.  As this issue has yet to be addressed, it is again referred.

In June 2012, the RO granted service connection for a right ankle disability and hearing loss.  The issue of entitlement to service connection for a prostate disability has been returned to the Board for further review. 


FINDING OF FACT

Benign prostatic hypertrophy has been shown to have had its onset in active service. 




CONCLUSION OF LAW

The criteria for an award of service connection for benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for benign prostatic hypertrophy is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Service connection for a prostate disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that a chronic prostate condition had its onset during active duty service.  Service treatment records show that elevated PSA levels were noted during periods of active service in October 2001 and October 2002.  A January 2003 urology record noted that the Veteran had had three negative biopsies.   VA outpatient records reflect a current diagnosis of an enlarged prostate.

The Veteran was afforded a VA examination dated in May 2011 in connection with the claim.  The Veteran's medical history was noted, including elevated PSA readings and possible nodule at the right apex of the prostate in December 2000.  Subsequent biopsies were benign with waxing and waning PSA levels.  The Veteran has not been found to have prostate cancer.  The examiner indicated that the Veteran had prior established benign prostatic hypertrophy, with 2 out of 4 biopsies with mild evidence of atypia.  He indicated that benign prostatic hypertrophy is a condition that commonly, nearly normally, develops during and after midlife in men.  He indicated that the Veteran's current condition was as likely as not the same condition that was evaluated as early as December 2000.
  
As the Veteran has been diagnosed with benign prostatic hypertrophy and the February 2011 VA examiner indicated that the Veteran's current condition was likely the same as that found during active duty service, the Board finds that the evidence is in favor of service connection for this condition.  Reasonable doubt is resolved in favor of the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for benign prostatic hypertrophy is granted.




____________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


